Biddle, J.
The transcript in this case contains seventy-six pages. Ro notes are made upon its margin, indicating the several parts of the pleadings in the cause, the exhibits, orders of the court, bills of exceptions, names of witnesses, nor their testimony; nor are there any references in the appellant’s brief, nor index to the pages of the transcript, guiding us to those parts of it where the exceptions were reserved, and we find it impracticable to extract the controversy in the case from the mass of matter unconnected with it, without performing hours of patient labor which ought to have been done by the counsel for the appellant, under rule 19, which is so reasonable in itself, and so necessary, indeed indispensable, to the progress of the court in the discharge of its duty.
The appeal is therefore dismissed under the rule, at the costs of the appellant.